Citation Nr: 0324117	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  99-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1972 and from December 1978 to June 1979.  

This appeal arises from November and December 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied entitlement 
to service connection for PTSD.  

The Board of Veterans' Appeals remanded the claim to the RO 
in January 2001.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in Stegall v. West, 11  Vet. App. 268 (1998) held that a 
remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  When the claim was returned to the 
Board it was determined that all of the development ordered 
had not been completed.  The Board undertook the development 
of the veteran's claim and ordered an additional examination 
and a search for any additional service personnel records.  
The Board finds that the development ordered in the January 
2001 remand has been accomplished.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  Credible supporting evidence confirms the veteran was 
stationed with Battery C, 1st Battalion, 14th Artillery from 
September 1970 to May 1971, whose headquarters during that 
period was at Chu Lai, Republic of Vietnam.  In February 1971 
and continuing through the spring, Chu Lai was attacked by 
enemy mortar rounds, small arms and enemy hand grenades 
resulting in casualties.  

3.  The veteran has demonstrated symptoms which meet the 
criteria for diagnosis of post-traumatic stress disorder.  

4.  The diagnosis of post-traumatic stress disorder was based 
on the veteran's verified stressors in service.  


CONCLUSION OF LAW

The criteria for granting service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  There has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued 
final regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C. § 5103A. 

In the present case, the Board has determined the evidence 
supports the grant of service connection for PTSD and for 
that reason there is no prejudice to the veteran in 
adjudicating the claim without further discussion of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background.  The veteran has asserted developed PTSD 
as a result of events during his first period of active 
service; accordingly, the Board has focused on that period of 
his service.  The veteran's DD Form 214 reveals he served 
from April 1970 to February 1972.  He had 8 months and 15 
days of foreign service in Vietnam from September 8, 1970 
through May 22, 1971.  He was awarded a National Defense 
Service Medal, a Vietnam Service medal, and a Vietnam 
Campaign Medal with one service bar.  His specialty was basic 
field artillery.  

The veteran's service personnel records do not indicate the 
location or unit with which he served while he was in the 
Republic of Vietnam.  His service medical records include a 
Health Record-Abstract of Service which lists him as serving 
in Battery C, 1st Battalion, 14th Artillery as of September 
27, 1970.  The veteran was listed as receiving medical care 
at the 198th Aid Station.  A March 1971 service treatment 
record noted the veteran was from C Battery and had been in 
Fat City.  

In February 1971 the veteran's service medical records 
indicate he complained of pain on the left side of his chest.  
He was noted to be "Very nervous."  Physical examination 
was unremarkable.  The examiner's impression was the veteran 
had left chest pain of unknown etiology and was nervous.  He 
was given Valium.  

A letter received from U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), dated in April 2001, 
enclosed the Operational-Lessons Learned submitted by the 
23rd Infantry Division-Americal (23rd Inf Div), the higher 
headquarters of the 1st Battalion, 14th Artillery (1st Bn, 14th 
Arty).  Chu Lai was the documented base area for the 1st Bn., 
14th Arty during that time frame.  Research verified the Chu 
Lai area came under enemy attack in February 1971.  Enemy 
mortar rounds, small arms and automatic weapons fire, as well 
as enemy hand grenades resulted in casualties.  The May 15, 
1971 report on page three specifically stated Fat City and 
Chu Lai had received attacks by fire and/or ground.  A review 
of the report reveals a number of U.S. personnel and 
Vietnamese civilians and Army personnel were killed or 
wounded in action (KIA or WIA) during the month of February 
1971.  

In June 1998 when he filed his claim for service connection 
for PTSD, the veteran submitted copies of his records from 
the VA Medical Centers in Mt. Vernon and Little Rock, which 
included February through May 1998 records of diagnoses of 
PTSD.  In February 1998 the veteran reported he was a nervous 
wreck.  He was having dreams and could not sleep.  He had 
periods of anxiety, difficulty controlling his anger, and was 
worrying excessively.  The veteran stated he was with the 
Americal Division, at Chu Lai, from 1970 to 1971.  He 
experienced attacks to the base, deaths and injury and had 
difficulty talking about his experience.  The examiner noted 
the veteran revealed protocols of reexperiencing, arousal and 
avoidance.  The opinion of the VA Social Worker was that the 
veteran met and exceeded the symptom inventory for PTSD.  
March 1998 records again included reports of sleep 
disturbance.  The veteran reported having family problems.  
May 1998 records reveal the veteran discussed his Vietnam 
experiences.  He had witnessed the death of his buddies, he 
felt guilty regarding the loss and was unable to discuss his 
memories and experiences in Vietnam.  The veteran was having 
difficulty and was referred for an evaluation to determine if 
medication would be helpful.  In May 1998 the physician's 
assessment was "R/O PTSD, this would be my initial 
impression; we are weak on the re-experiencing criteria, 
however.  He does seem to have Depression NOS, with mixed 
anger/depression picture."  

In February 2001 the RO received the veteran's records from 
the Fayetteville VA Medical Center.  Those records included 
diagnosis of an adjustment disorder.  

Pursuant to a January 2001 Board remand, the veteran a VA 
psychiatric examination in May 2003.  In the history section 
of the examination report the VA psychiatrist wrote as 
follows: 

The patient's C-file available for 
review.  It was reviewed.  It does 
contain his DD 214 verifying his service 
in Vietnam as well as extensive 
documentation of his unit's activities in 
Vietnam, which certainly would indicate 
that the patient was in combat situations 
at the time that he stated that he was.  
The patient and his wife give a credible 
history of combat traumas that will be 
described below.  They are more than 
sufficient to lead to post-traumatic 
stress disorder and the patient certainly 
presents with a symptom pattern of severe 
chronic and disabling PTSD.  

The examiner noted the veteran had painful intrusive memories 
and nightmares of his combat experiences.  Of particular 
concern was that he apparently had a history of severe 
difficulty with PTSD flashback phenomenon, where he would 
dissociate from current reality and experience himself in 
active duty in combat situations.  Stimuli, like heavy rain, 
the sound of helicopters and seeing small children, reminded 
him of his combat experiences and was distressing.  The 
veteran tried to push away painful thoughts as much as 
possible.  He avoided situations that he knew were causing 
difficulty and he was quite uncomfortable in crowds.  He was 
socially isolative and had a massive loss of interest in 
previously pleasurable activities.  He felt emotionally 
walled off, numbed and detached from everyone.  He had 
difficulty with ongoing depression and frequently had severe 
suicidal ideation.  His sleep pattern was disturbed.  He had 
difficulty with his anger and irritability.  His wife of 28 
years had left him.  The veteran had difficulty functioning 
in the workplace.  The veteran was living alone and was 
currently unemployed.  He had difficulty with concentration 
and focus.  He was hypervigilant and startled quite easily.  

The VA examiner recorded the veteran's military experiences.  
The veteran had seen combat in Vietnam.  He was in the field 
artillery.  He came under enemy counter battery fire in the 
form of mortar fire.  He had friends killed and wounded 
around him.  He saw one friend killed accidentally by a 
bulldozer going over him.  He was particularly haunted by the 
fact that his battery was involved in a friendly fire 
incident that killed several civilians in a nearby village.  

Relevant Laws and Regulations.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).  

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 1991).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  

When a veteran seeks service connection for a disability, the 
RO is required to analyze and evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) 
(2002).  

When it is shown that the veteran did not engage in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements:  (1) A person must have been "exposed 
to a traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

Analysis.  The evidence supports the grant of service 
connection for PTSD.  The VA examination report of May 2003 
includes a diagnosis of PTSD, supported by a recitation of 
symptoms consistent with the diagnosis, and is based on the 
veteran's experiences in service which are verified by his 
unit's histories.  

There is a current diagnosis of PTSD and the veteran's VA 
outpatient treatment records indicate he has been receiving 
treatment for PTSD since February 1998.  The treatment 
records and VA examination report of May 2003 include a list 
of symptoms which competent medical professions have 
concluded support a diagnosis of PTSD.  

In this instance the veteran has not provided a statement as 
to his claimed stressors in service.  However, a VA examiner 
was able to elicit a recitation of the events the veteran 
found stressful in service.  In Cohen, supra, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") instructed the Board when 
considering the issue of service connection to initially make 
a determination as to whether or not the veteran was engaged 
in combat with the enemy.  

Due to the paucity of information elicited from the veteran 
the Board is unable to determine whether or not the veteran 
was engaged in combat with the enemy.  The veteran's 
representative has asserted the veteran's "MOS" was 
indicative of combat.  It is certainly plausible given the 
circumstances of his service that the veteran may have 
engaged in combat with the enemy.  However, his DD 214 does 
not include any awards or decorations that evince combat 
duty.  The Board has also considered the veteran's 
statements, his assigned occupational classification and the 
circumstances of his service.  In the absence of any 
information from the veteran as to his actual activities 
during this period or even an assertion he was engaged in 
combat there is no basis in the record for such a finding.  
VAOPGCPREC 12-99.  Based on a finding that the veteran was 
not engaged in combat with the enemy, the Board has reviewed 
the evidence to determine if his claimed stressors are 
corroborated by credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court held 
that it is the distressing event, rather than the mere 
presence in a "combat zone", that may constitute a valid 
stressor for purposes of supporting a diagnosis of post-
traumatic stress disorder.  See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

The veteran's recitation of his stressors in service is 
consistent with the official record of the events recorded by 
his unit during his period of service.  The Operational-
Lessons Learned report reveals Chu Lai and Fat City were 
attacked and that causalities were sustained.  The reports 
noted both the wounding and deaths of U.S. personnel and 
Vietnamese civilians.  That is consistent with the veteran's 
statements as to the events he witnessed in service, such 
mortar attacks, the deaths of friends and a friendly fire 
incident in which civilians were killed.  

In a similar case the Court held the Board had erred in 
insisting there be corroboration of every detail including 
the appellant's personal participation in the identifying 
process, and stated the Board had defined "corroboration" far 
too narrowly.  They found that unit records which reported 
rocket attacks at the Da Nang Air Base were independent 
evidence of stressful events and that the evidence implied 
the veteran's personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  

In a later case the Court again found that if there was 
verification of the veteran's location, records of events at 
that location implied the veteran's personal exposure to 
those events.  Pentecost v. Principi, 16 Vet. App. 124, 
(2002).

The veteran's service medical records provide verification of 
his unit in service and his location in the area of Chu Lai 
and Fat City.  Based on those facts and the record of events 
in the Operational-Lessons Learned the veteran's personal 
exposure can be implied.  The Board finds that the veteran's 
claimed in-service stressors are verified.  

The May 2003 examination report clearly indicates that the 
stressors considered by the VA examiner were the events 
reported by the veteran and recorded in the unit histories.  
The current diagnosis of PTSD is based on the veteran's 
verified stressors in service and the VA examiner in May 2003 
stated they were sufficient to cause PTSD.  

The evidence supports the grant of service connection for 
PTSD.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

